Citation Nr: 0718644	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than June 23, 2004, 
for the grant of service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from December 1959 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision by the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The veteran's initial claim for service connection for 
residuals of prostate cancer was received at the RO on June 
23, 2004, more than one year after he was separated from 
active service.

2. In a September 2004 rating decision, the RO granted 
service connection for residuals of prostate cancer effective 
from June 23, 2004.

3. The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for residuals of prostate cancer prior to 
June 23, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 2004, 
for the award of service connection for residuals of prostate 
cancer have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a July 2004 letter.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi,  16 Vet. 
App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2004, prior to the 
adjudication of the claim in September 2004. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  
App. at 121.  In this case, this principle has been fulfilled 
by the July 2004 letter.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Analysis

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2006).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  An 
informal claim must identify the benefit sought.  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and informal-
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If the VA fails to forward an application form 
to the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (2006).  

"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 
377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997).

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

The veteran claims entitlement to an effective date earlier 
than June 23, 2004 for the grant of service connection for 
residuals of prostate cancer.  Specifically, he contends that 
he should be afforded an effective date of December 28, 2003, 
which is the date that he was diagnosed as having prostate 
cancer.  He also contends that he was scheduled for prostate 
surgery on February 25, 2004 and that he called the Los 
Angeles VA on Monday, February 23, 2004, seeking an 
appointment to discuss filing a service connection claim.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of June 23, 2004 is the 
earliest effective date assignable for service connection for 
residuals of prostate cancer.  The date of receipt of the 
veteran's original claim seeking service connection for this 
disorder was more than one year after his separation from 
service in April 1969.  Accordingly, the applicable law 
establishes that the effective date, generally, shall be no 
earlier than the date of the claim. 38 U.S.C.A. § 5110.

As to whether a claim was received earlier than June 23, 
2004, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  "Application" is not 
defined in the statute; however, in the regulations, 
"claim" and "application" are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)). In this case, no such 
communication was received until June 23, 2004.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for residuals of prostate cancer prior to the 
claim received by VA on June 23, 2004.  There is certainly no 
evidence of a written communication seeking service 
connection for residuals of prostate cancer on file prior to 
the date of receipt of the formal claim received on June 23, 
2004.  38 C.F.R. § 3.1(p).  Accordingly, the veteran has been 
awarded the earliest effective date provided by law. As the 
applicable law and regulatory provisions are clear on the 
issue at hand, the Board concludes that the veteran's claim 
for an effective date prior to March 23, 2001, for a grant of 
service connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date prior to June 23, 2004, for the grant of 
service connection for residuals of prostate cancer is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


